Citation Nr: 1619297	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include unspecified depressive disorder or mood disorder NOS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1972 to July 1973.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This matter was remanded by the Board in November 2013 and February 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran previously submitted a claim of entitlement to service connection for a psychiatric disorder, which was denied in a March 1991 rating decision.  After the rating decision was issued, the RO obtained relevant service personnel records that had been in existence, but not previously associated with the claims file.  Thus the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2015). 

The Veteran's claim of service connection for PTSD was broadened to include all psychiatric disorders reasonably raised by the record; however, development is necessary with regard to the diagnosed conditions of unspecified depressive disorder or mood disorder NOS.  Thus, the issues have been recharacterized as set forth above.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include unspecified depressive disorder or mood disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD with alcohol abuse had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, asserting that his symptoms are due to physical and sexual assault he endured during basic training.  Specifically, the Veteran reported that on several occasions a blanket was thrown over his head, he was dragged from his bed, and then he was beaten until he could no longer hold his urine.  He reported that during one episode, his commander's patrol stick was shoved into his rectum.  He further indicated that he was physically assaulted when the members of his unit cut his face with a razor because he had not shaved properly.  He asserts that he has a current acquired psychiatric disorder, to include PTSD, related to these traumas.

The Board finds that service connection for PTSD with alcohol abuse is warranted.  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran is diagnosed with PTSD with related alcohol abuse.  See January 2014 VA Examination Report (noting that the Veteran's alcohol abuse is at least as likely as not related to his PTSD).  His treating VA psychiatrists found that his PTSD was related to his reported in-service physical and sexual assault at the hands of his fellow soldiers.  See January 2014 and April 2014 Letter Opinions of VA Staff Psychiatrist Dr. D.D.; see also December 2008 VA Discharge Summary.  Thus, the first two elements of service connection have been met.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Additionally, credible supporting evidence of the Veteran's in-service stressor has been provided to corroborate the Veteran's reports.  The pertinent regulations provide that if a PTSD claim is based on in-service personal assault, evidence of behavior changes may corroborate his or her account of the stressor incident.  Examples of such behavioral changes include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Moreover, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379, 1382-85 (Fed. Cir. 2011).  

In this case, the Veteran's service personnel records contain evidence of behavior changes following the assault, which corroborates his reports.  The Veteran's personnel records show that after he completed basic training and was stationed aboard a ship, he was reprimanded multiple times for unauthorized absence (UA).  He began using alcohol excessively, as shown by records documenting instances of driving while intoxicated.  The Veteran reported that he used alcohol in service as a way to cope, and that his alcohol abuse continued post-service, resulting in numerous admissions for treatment.  See March 1989 VA Medical Record (discussing Veteran's history of alcohol abuse).  The Veteran reported to his treating VA psychiatrist, Dr. D.D., that during service he developed specific symptoms of nightmares, intrusive thoughts, increased hyperstartle reflex, increased hypervigilance, anxiety, irritability and insomnia.  He also avoided people, crowds and areas where he felt he could not escape.  See January 2014 Opinion Letter.  He stated that he felt a tremendous amount of stress about being stationed on a ship (in a confined area with a large number of men) because he felt that there was no way for him to escape.  He reported that these feelings led to his UAs.  Based on these reports, Dr. D.D. opined that the behavior changes the Veteran demonstrated in service were a direct result of his in-service assault and abuse.  See January 2014 Opinion Letter.  The Board finds Dr. D.D.'s opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additional evidence of record tending to corroborate the Veteran's reported physical and sexual assault include the service personnel records of a fellow solider.  The Veteran identified one of the perpetrators of the physical assault as K.S., another recruit.  Personnel records confirm that K.S. attended basic training and electronics school with the Veteran.  See RO Hearing Tr. at 3.  Personnel records also show that approximately four (4) years after basic training, K.S. was diagnosed with schizophrenia after he killed his commanding officer.  See December 1976 Federal Bureau of Investigation Report.  Although there was a gap in time between the Veteran's reported assault and K.S.'s diagnosis of schizophrenia, the Board finds that this evidence indicates that K.S. suffered from a serious mental illness in service that could have made him prone to violence during the relevant time period.  Thus, the Board finds that the evidence of record is sufficient to corroborate the Veteran's reported in-service personal assault.  38 U.S.C.A. § 5107(b).  Thus, all three elements necessary to establish service connection for PTSD with alcohol abuse have been met.  

In reaching its decision, the Board has considered the medical opinions of the July 2010 and January 2014 VA examiners, both of whom opined that the Veteran's behavior problems during service are not 'markers' indicating that he was assaulted during basic training.  In support of their opinions, they rely on (1) the absence of treatment for physical injuries or psychological issues in service, (2) the length of time between the Veteran's assaults and the time his behavioral disturbances are first noted in the record, and (3) the Veteran's inconsistent reports concerning childhood trauma.  The Board does not find this reasoning to be persuasive, and thus affords little probative value to these opinions.  The absence of treatment in service for physical or psychological injuries does not make it less probable that an assault took place because absence of documentation is not unexpected in cases involving personal assault and sexual trauma.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  

Concerning the four to five month gap between the assaults and his behavioral problems in service, the Veteran explained that he suffered increased anxiety, hypervigilance and fear of being in places he could not escape, which was exacerbated when he was stationed aboard a ship.  His service records show that he had been stationed at the Naval Training Center and was not transferred to a ship until late June, only one month before his behavior changes were noted.  

Finally, in an April 2014 written statement, Dr. D.D. noted that it is not unusual for there to be conflicting historical information for any patient if one were to review thirty-six years' worth of records.  The Board notes that since 2008, the Veteran's reports of the abuse he suffered during service have been consistent.  It is the Board, not the examiner, that ultimately determines the Veteran's credibility, and the Board finds his reports to be credible.  See Menegassi, 638 F.3d at 1382; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted).  Thus, the Board finds that the VA examiners' opinions lack a sufficiently probative underlying medical rationale, and thus affords them little weight.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the reasons stated above, the Board finds that service connection for PTSD with alcohol abuse is warranted.


ORDER

Service connection for PTSD with alcohol abuse is granted.


REMAND

The evidence of record is unclear as to whether the Veteran's diagnosed unspecified depressive disorder or mood disorder NOS are related to his PTSD with alcohol abuse or his in-service physical and sexual assault.  In his January 2014 opinion letter, Dr. D.D. stated that the Veteran has a co-morbid psychiatric disorder of mood disorder NOS, and has been diagnosed with a wide variety of mood disorders over the years.  He noted that the Veteran feels that much of his mood issues are related to his PTSD; however, Dr. D.D. could not offer an opinion as to the etiology of the mood disorder because he had insufficient information.  

Additionally, the January 2014 VA examiner did not offer an opinion as to the etiology of the Veteran's mood disorder.  The examiner diagnosed the Veteran with unspecified depressive disorder in addition to PTSD, and attributed the Veteran's symptoms of decreased motivation, feelings of sadness and hopelessness and decreased energy to the depressive disorder.  The examiner further stated that he could not find a relationship between PTSD and depressive symptoms.  

Because there is insufficient evidence in the claims file to make a determination as to whether the Veteran's mood disorder or depressive disorder is due to his in-service assault or related to his PTSD with alcohol abuse, this issue should be remanded for a medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and associate them with the electronic claims file. 

2.  Then obtain an addendum opinion addressing the etiology of the Veteran's diagnosed mood disorder and/or depressive disorder.  The entire claims file must be made available to and reviewed by the examiner.  An examination should not be ordered unless deemed necessary by the examiner.

The examiner should offer and opinion as to whether it is at least as likely as not that the Veteran's diagnosed mood disorder and/or depressive disorder is (1) causally related to the in-service physical and sexual assault he endured, or is (2) caused or aggravated by his service-connected PTSD with alcohol abuse.  A complete rationale must be provided for any opinion expressed.

3.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


